ACCEPTED
                                                                             06-15-00108-CR
                                                                  SIXTH COURT OF APPEALS
                                                                        TEXARKANA, TEXAS
                                                                       7/20/2015 12:00:00 AM
                                                                            DEBBIE AUTREY
                                                                                      CLERK


               SIXTH COURT OF APPEALS
                                                            FILED IN
                           06-15-00108-CR            6th COURT OF APPEALS
                                                       TEXARKANA, TEXAS
                                                     7/20/2015 8:30:00 AM
                                                         DEBBIE AUTREY
          Alexander Nathaniel Brenes, Appellant,             Clerk

                             v.
                 State of Texas, Appellee.

                      On Appeal from No. 23814
                      th
                    6 District Court, Lamar County



Appearance of Counsel Michael Mowla for Appellant

Michael Mowla
445 E. FM 1382 No. 3-718
Cedar Hill, Texas 75104
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
Texas Bar No. 24048680
Attorney for Appellant




                                  1
To The Honorable Justices of the Court of Appeals:

      Michael Mowla makes this appearance of lead counsel for Appellant

Alexander Nathaniel Brenes on appeal.       Mowla has sent notice to appointed

appellate counsel Don Biard and expects Mr. Biard to file a letter requesting

withdrawal or a motion to withdraw as appellate counsel.

                                     Respectfully submitted,

                                     Michael Mowla
                                     445 E. FM 1382 No. 3-718
                                     Cedar Hill, Texas 75104
                                     Phone: 972-795-2401
                                     Fax: 972-692-6636
                                     michael@mowlalaw.com
                                     Texas Bar No. 24048680
                                     Attorney for Appellant



                                     /s/ Michael Mowla
                                     By: Michael Mowla

                              Certificate of Service

     This certifies that on July 19, 2015, a copy of this document was served on
Gary Young, 119 North Main, Paris, TX 75640, by email to
gyoung@co.lamar.tx.us, and on Mr. Don Biard, via fax to 903-785-7580.




                                     /s/ Michael Mowla
                                     By: Michael Mowla




                                        2